Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/31/2022, with respect to the previous 112(b) rejections of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous 112(b) rejections of claim 1 has been withdrawn. 

Examiner considers the application to be placed in condition for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed laundry treating appliance, and more particularly the combination of the recited basket modifier interface, water level interface, and controller as recited in claim 1.  Examiner considers the closest prior art of record to be Hubbard (US 3575020) and Ulius-Sabel et al. (US 20070241938, “Ulius-Sabel”).  
Hubbard teaches a laundry apparatus with a zone selector for tubs and a water level switch (see Hubbard’s Figures 1, 4-5, rotatable tub 12, removable tub 14, nozzles 30 & 42, water inlet valves 31 & 32, variable water level switch 44, zone selector 53, soak rinse selector switch 56, control panel 66.  Column 3, lines 52-59.  Column 4, lines 37-42,  column 5, lines 6-9, 25-30).  Examiner had previously applied secondary teachings of Ulius-Sabel regarding different illumination states of options/parameters (see Ulius-Sabel’s Figures 2-4, mode array 52, multi-variable options array 66.  refer to various illumination states, such as “No Spin” in Figures 3-4 of the multi-variation options array 66.  [0018], [0030]-[0036], [0040]).  Examiner however, does not consider modified Hubbard to teach all the particular limitations of claim 1, such as the medium water level being the maximum amount of water in combination with the higher water levels being unilliuminated and unavailable/unselectable on the water level interface.  Hubbard teaches linking the zone selector switch 53 with the water level switch 44, but Hubbard does not appear to teach that this “2 zone” setting is actually the maximum.  Examiner considers that the operator would still be capable of turning the dial to the maximum setting even though it is defaulted to the intermediate “2 zone”.

Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-5, 8, 23, 25, 27, & 30 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718